Citation Nr: 1110044	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-43 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for 10 years until June 1978, to include service in the Republic of Vietnam, for which he was awarded a Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for PTSD and assigned a 30 percent disability rating effective as of the date of claim in August 2007.  A subsequent rating decision in April 2009 awarded an increased disability rating of 50 percent, again effective as of the date of claim.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Veteran retired in 2005 from full-time employment, and since that time, he has worked part-time, approximately 16 hours a week.  Hearing transcript, pages 2-3.  The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has possibly been raised by the record since he testified that the reduction in work hours was associated with his PTSD symptoms.  See 38 C.F.R. § 4.16(a) (Marginal employment will not be considered substantially gainful employment).  This matter has not been addressed/adjudicated by the RO.  Therefore, the Board has no jurisdiction over this issue and it is referred to the RO for appropriate action.  Rice v. Shinseki, 22 Vet. App. 447 (2009)


FINDING OF FACT

Throughout the appeals period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, and mood, due to such symptoms as near continuous panic or depression affecting the ability to function effectively, impaired impulse control with unprovoked irritability, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Total occupational and social impairment with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger to himself or others, inability to perform activities of daily living, disorientation, and severe memory loss have not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated in August 2007, in relation to the Veteran's claim for service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the service treatment records as well as VA and private medical records.  Following his personal hearing in October 2010, the Veteran submitted additional medical reports, for which he waived initial RO review.  The Veteran has not otherwise identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in January 2008 and April 2009 in relation to his claims regarding PTSD.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Principles of Evaluative Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).


Rating Psychiatric Disabilities

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is afforded a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships, merits a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

The regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130. Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Facts

In August 2007, the Veteran filed a claim of service connection for PTSD based on his combat service in Vietnam.  A rating decision in March 2008 granted service connection and assigned a 30 percent disability rating, effective August 29, 2007.  An April 2009 rating decision increased the disability rating to 50 percent, also effective August 29, 2007.

A written statement submitted by the Veteran's step-daughter noted that he was very quiet, reserved, withdrawn, and defensive.  She stated that he often acted as though he was somewhere else and had an exaggerated startle response.  He had difficulty with loud noises, such as fireworks, and had told her that he often felt blood trickling down his hand and arm, a flashback to an event in Vietnam.

A written statement by the Veteran's wife also reported that the Veteran had difficulty with loud noises, such as fireworks, and that he had a tendency to shake one hand very noticeably when exposed to such sounds; he had told her he was shaking off the blood of his friend in Vietnam.  He did not socialize unless he had to; he had been violent in the early days of their relationship but was now mostly reserved and distant, even from her.  He had gradually become more open over the course of their marriage and he now showed more emotion.  

A written statement by the Veteran's treating mental health care provider in November 2007 noted that, when reminded of Vietnam, the Veteran reported feeling his lieutenant's blood running down his arms.  Other symptoms included recurrent nightmares, flashbacks, intrusive memories, distancing himself from others, hyperalertness, exaggerated startle response, sleep disturbance, feelings of survivor guilt, trouble concentrating, avoidance, anger, low self-esteem, and guilt over his actions during the war.  He had been violent in all three of his marriages, though he had learned to control it; his wife noted he was still very quick to anger.  He had no close friends or social life and said he did not want his family in his space.  His severe chronic PTSD symptoms had forced him to take early retirement and prevented him from having normal closeness with others.

On January 2008 VA examination, the Veteran's speech was somewhat shaky, lacking in spontaneity and at times underproductive, which the examiner attributed to anxiety.  He also had trouble catching his breath and was noticeably anxious and apprehensive throughout the examination.  His attire was appropriate, his hygiene and grooming good, and his thought processes rational; there was no evidence of hallucinations, delusions, obsessions, compulsions, or ritualistic behaviors.  The examiner diagnosed chronic, moderate PTSD, with symptoms such as nightmares, intrusive thoughts, flashbacks, social anxiety and avoidance, discomfort in crowds, hypervigilance, and moderate emotional detachment and estrangement from others.  The Veteran had a long history of anger and irritability over minor things.  He had ongoing sleep disturbance, especially on the night before he went on duty. The examiner noted that the Veteran's current level of social adjustment was moderately impaired due to his PTSD, with his anger and irritability resulting in more or less constant edginess, but only occasional mild problems with his employment.

A written statement from the Veteran's treating mental health provider in August 2008 disagreed with the rating decision, specifically the finding that the Veteran's symptoms were productive of only moderate impairment.  He noted that the Veteran had retired from his job in part because he was finding it increasingly difficult to control his rage, that the Veteran's wife reported him as being very aggressive to the point of losing some friendships, and that people were scared by the Veteran's anger.  In addition, the provider noted that the Veteran had no close friends and did not socialize, even casually, with coworkers; the Veteran's wife reported that he showed no emotion, even around his grandchildren.  He did not trust anyone, even his wife.  He reported that mentally he was in Vietnam more than half the time; he had an exaggerated startle response that tended to lead to continuing anger.  He had intrusive memories triggered by smells, sounds, sensation, and weather, which tended to result in memory and concentration problems.  He experienced flashbacks of blood running down his arms and sleep disturbance so extreme that it affected his ability to work and had led to dozing off on the job.

On April 2009 VA examination, the Veteran reported having taken early retirement as a corrections officer because his PTSD symptoms were causing significant disruption with his work performance.  When he returned to work part time, he continued to have problems, especially with sleep disturbance the night before a shift and dealing with inmates and co-workers.  He was attending both individual and group therapy but was not taking the medication prescribed for him.  The examiner noted results consistent with chronic and severe PTSD with related depression, with increased symptoms since his previous VA examination by the same examiner.  The examiner felt that this was a result of underreporting of symptoms at the earlier examination due to unwillingness to confide in the examiner.  Notable symptoms included nightmares, frequent intrusive thoughts and recollections which were quite prominent and disruptive, frequent flashbacks triggered by unexpected loud noises and helicopters, social discomfort, moderate to severe social anxiety, hypervigilance, a marked decline in his ability to enjoy anything but solitary activities, and moderate to severe impairment in his capacity to maintain intimacy.  He had ongoing anger issues, pervasive emotional detachment, psychic numbing, and estrangement from others, and mild impairment of short-term memory and concentrations.  The examiner felt that the Veteran's personal and social adjustment was severely impaired and his level of occupational functioning was moderately to severely impaired by his PTSD.

On his Substantive Appeal (VA Form 9) filed in July 2009, the Veteran reported considerable difficulty concentrating and focusing which was putting him and the inmates he oversaw in danger, which in turn made him anxious about going into work.  He said he did not feel comfortable around people and would prefer to be by himself.  He was no longer working part time and felt he could no longer function in his employment situation due to his PTSD, including difficulty containing his anger during stressful situations.  In a subsequent statement submitted in November 2009, the Veteran indicated he was working only two days a week in his part time job out of financial necessity.  

Progress notes from the Vet Center dated from 2008-2010 show that the Veteran continually sought treatment for his symptoms.  

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Based on the evidence and symptoms described above, the Board finds that the Veteran's disability picture since the date of service connection has been most consistent with a 70 percent disability rating.  The statements of the Veteran and his family and mental health provider all noted extreme panic and depression affecting the ability to function effectively and appropriately, such as keeping the Veteran awake all night before a shift or causing him to not respond when spoken to; impaired impulse control, such as yelling at inmates and extreme anger reactions to the slightest provocation, including being startled when mentally distracted; difficulty in adapting to stressful circumstances, such as those common in his work as a corrections officer; and inability to establish and maintain effective relationships as shown by his emotional numbing, preference for solitary activities, and avoidance of all social situations, including those involving family.  In particular, the Board notes that the VA examiner in April 2009 described the Veteran as severely socially impaired and moderately to severely occupationally impaired, and noted that this was worse than shown on the previous examination because of underreporting by the Veteran due to his anxiety and social withdrawal.  This finding indicates that the level of symptomatology has likely been consistent with a 70 percent disability rating throughout the appeals period, which is supported by the statements and sworn testimony of the Veteran and his family.

The criteria for a still higher (100 percent) schedular disability rating are not shown.  Although the Veteran has severe deficiencies in his occupational and social functioning, those deficiencies are not total; he has been able to maintain at least a basic relationship with his family and to function well enough to maintain at least part time employment in a challenging field.  Moreover, his symptoms have not included such symptoms as gross impairment in thought processes or communications, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger to himself or others, inability to perform activities of daily living or maintain personal hygiene, extreme disorientation, or extreme memory loss.  Therefore, the Board finds that a 100 percent disability rating for PTSD is not warranted.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology of occupational and social impairment with deficiencies in the areas of work, family relations, and mood.  The rating criteria also provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A 70 percent disability rating, effective August 29, 2007, is granted, subject to the laws and provisions governing the award of monetary benefits.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


